DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 7/12/2022 has been entered. Claims 1-20 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 15-16, claim 11, lines 12-13, the limitation “a mixing chamber in the shaft contiguous with the wall and having a same diameter as the wall” renders the claim indefinite because the claim is unclear regarding whether the limitation “contiguous with the wall and having a same diameter as the wall” is defining a structure of a mixing chamber or the shaft. For examination purposes, examiner construes the limitation “contiguous with the wall and having a same diameter as the wall” as defining a structure of a mixing chamber.
Claims 2-10 being dependent on claim 1 and claims 12-20 being dependent on claim 11 are also rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-7, 9-12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1) and further in view of Lee (US 2004/0002740 A1).
Regarding claim 1, Kim discloses a handpiece tool 100 (figures 1-3), comprising: 
a shaft 102 extending along a longitudinal shaft axis (axis parallel to element 102) from a first shaft end (end of element 102 not connected to element 104) to a second shaft end (end of element 102 connected to element 104), the shaft 102 comprising a first portion (portion of element 300 in element 102) of a microfluidic channel 300 configured to connect with a multi-input tubing (paragraph 0031, lines 4-5, reservoir could be connected via a tube using appropriate connector at element 302. Furthermore, in paragraph 0032, lines 16-17, including plurality of elements 300 would allow connecting to a single multi-input tubing if the multi-input tubing has separate outlets to connect to multiple elements 300 to allow different therapeutic solution delivery) to receive a plurality of fluids, the first portion (portion of element 300 in element 102) comprising a first inlet channel (paragraph 0032, lines 16-17, one of the multiple elements 300 located in element 102) defined within the shaft 102 by a wall of the shaft 102 and extending from a first inlet (an element 302 connected to one of the multiple elements 300) to connect with the multi-input tubing and a second inlet channel (another of the multiple elements 300 located in element 102) defined within the shaft 102 by the wall of the shaft 102 and extending from a second inlet (an element 302 connected to another of the multiple elements 300) to connect with the multi-input tubing; 
an angled portion 104 extending from the second shaft end (end of element 102 connected to element 104) of the shaft 102 along a longitudinal angle axis (axis parallel to element 104) at an angle to the longitudinal shaft axis (axis parallel to element 102), the angled portion 104 comprising a second portion (portion of element 300 in element 104) of the microfluidic channel 300, wherein the angled portion 104 is configured to position a tip portion 106 within a cavity (paragraph 0025) of a patient, wherein the tip portion 106 projects from the angled portion 104 and comprises an outlet 304 and a third portion (portion of element 300 in element 106) of the microfluidic channel 300; 
a collar 108 coupled with the tip portion 108 at a predetermined distance from the outlet 304, the collar 108 (paragraph 0010, lines 15-17) configured to control a distance the tip portion projects into the cavity of the patient. Kim discloses the use of plurality of microfluidic channels 300 to inject different therapeutic agents but do not disclose to have plural outlets 304 therefore, at some point, all the plurality of channels 300 should meet a single location to deliver the agent through a single outlet into the cavity of the patient. In general, Kim discloses to have plurality of microfluidic channels 300 but is silent regarding a mixing chamber in the shaft contiguous with and having a same diameter as the wall of the shaft, the mixing chamber between the first portion and the second shaft end of the shaft, the mixing chamber configured to receive, via the multi-input tubing, the first inlet channel and the second inlet channel, the plurality of fluids to provide the plurality of fluids to a mixing element in the mixing chamber to mix the plurality of fluids to provide a mixed fluid, and output the mixed fluid via at least the third portion of the microfluidic channel through the outlet into the cavity of the patient.
However, Lee teaches a system (figure 3) to deliver the fluid to the patient comprising a mixing chamber 150 (figure 4) in the shaft 140 contiguous with and having a same diameter (diameter of element 150 is same as the diameter formed by wall of element 140 surrounding element 150) as the wall of the shaft, the mixing chamber 150 between the first portion (portion of element 140 comprising elements 144 and 148) and the second shaft end (end of element 150 opposite to the end of element 140 comprising elements 144 and 148) of the shaft, the mixing chamber 150 configured to receive, via the multi-input tubing (tubing that establishes connection between elements 140 and elements 112, 116, the first inlet channel 144 and the second inlet channel 148, the plurality of fluids to provide the plurality of fluids to the mixing chamber 150 to mix the plurality of fluids (paragraph 0155, lines 6-12) to provide a mixed fluid, and output the mixed fluid of the microfluidic channel through the outlet (outlet of element 140) into the cavity of the patient for the purpose of mixing the material that requires to be mixed prior to injecting into the patient’s body (paragraph 0155, lines 6-12).
While modification of Kim in view of Lee is silent regarding output via at least the third portion, it would be obvious to one of ordinary skill in the art to modify Kim in view of Lee to place (with high probability) element 150 of Lee within element 102 (closer to element 104) because element 102 is straight and broader compared to other part of element 100. Furthermore, broader portion will also allow easier placement of element 80 compared to narrow portion in the shaft. Additionally, according to MPEP 2144.04 (VI)(C), it would have been obvious to one of ordinary skill in the art to rearrange the parts if the rearrangement does not change the device operation. Therefore, it would be obvious to one of ordinary skill in the art to place element 80 and a mixing chamber of Lee in the handpiece tool of Kim including placing the mixing chamber of Lee between the first portion and the second shaft end of Kim. Thus, the modified handpiece of Kim in view of Lee will result in having output via at least the third portion.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify a handpiece tool of Kim to incorporate a mixing chamber in the shaft contiguous with and having a same diameter as the wall of the shaft, the mixing chamber between the first portion and the second shaft end of the shaft, the mixing chamber configured to receive, via the multi-input tubing, the first inlet channel and the second inlet channel, the plurality of fluids to provide the plurality of fluids to the mixing chamber to mix the plurality of fluids to provide a mixed fluid, and output the mixed fluid via at least the third portion of the microfluidic channel through the outlet into the cavity of the patient as taught by Lee for the purpose of mixing the material that requires to be mixed prior to injecting into the patient’s body (paragraph 0155, lines 6-12).
Kim and Lee are silent regarding a mixing element in the mixing chamber.
However, Stroumpoulis teaches a design of a fluid mixing unit comprising a mixing chamber (hollow portion inside element 52 comprising element 80 as shown in figure 5) having a mixing element 80 in the mixing chamber for the purpose of facilitating the mixture of the two fluids by swirling motion prior to injecting the mixed fluid into the patient (paragraph 0026).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handpiece tool of Kim/Lee to incorporate a mixing chamber as taught by Stroumpoulis for the purpose of facilitating the mixture of the two fluids by swirling motion prior to injecting the mixed fluid into the patient (paragraph 0026).

Regarding claim 2, Kim is silent regarding wherein the mixing element includes at least one of a rib, a protrusion or a fin.
However, Stroumpoulis teaches wherein the mixing element 80 includes at least one of a rib, a protrusion or a fin (paragraph 0026, the shape of element 80 can be construed as a rib, a protrusion or a fin) for the purpose of facilitating the mixture of the two fluids by swirling motion prior to injecting the mixed fluid into the patient (paragraph 0026)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the handpiece tool of Kim to incorporate the mixing element including at least one of a rib, a protrusion or a fin as taught by Stroumpoulis for the purpose of facilitating the mixture of the two fluids by swirling motion prior to injecting the mixed fluid into the patient (paragraph 0026).

Regarding claim 4, Kim discloses wherein the plurality of fluids comprises a plurality of drugs (paragraph 0032, lines 17-19, “therapeutic agents”).

Regarding claim 5, Kim discloses the use of multiple microfluidic channel 300 (paragraph 0032, lines 17-19) and having microfluidic channel 300 connected to the reservoir (paragraph 0031, lines 4-5) but do not explicitly disclose to have multi-input tubing comprises a plurality of tubing.
However, Lee teaches wherein the multi-input tubing comprises a plurality of tubing (see “T” in figure 4 below, some form of tubing connection is needed to transfer fluid from source to the channel) for the purpose of holding two fluids separately and delivering these fluids through separate channels of the shaft (paragraph 0154).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the multi-input tubing of Kim to incorporate a plurality of tubing as taught by Lee for the purpose of holding two fluids separately and delivering these fluids through separate channels of the shaft (paragraph 0154).

    PNG
    media_image1.png
    237
    692
    media_image1.png
    Greyscale

Regarding claim 6, Kim is silent regarding wherein the multi-input tubing is fluidly coupled to one or more pumps, the one or more pumps configured to pump the plurality of components to the multi-input tubing.
However, Stroumpoulis teaches wherein the multi-input tubing (see “T” in figure 6 below, the lower portion is having tubing shape) is fluidly coupled to one or more pumps 22, 24, the one or more pumps 22, 24 configured to pump the plurality of components 20, 16 to the multi-input tubing (see “T” in figure 6 below) for the purpose of injecting therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handpiece device of Kim to incorporate wherein the multi-input tubing is fluidly coupled to one or more pumps, the one or more pumps configured to pump the plurality of components to the multi-input tubing as taught by Stroumpoulis for the purpose of injecting therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).

    PNG
    media_image2.png
    296
    547
    media_image2.png
    Greyscale


Regarding claim 7, Kim is silent regarding wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump.
However, Stroumpoulis teaches wherein each input of the multi-input tubing (see “T” in figure 6 above) is fluidly coupled to an independent reservoir (see “R” in figure 1 below) of a pump 22, 24 for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handpiece tool of Kim to incorporate wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump as taught by Stroumpoulis for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).

    PNG
    media_image3.png
    504
    750
    media_image3.png
    Greyscale


Regarding claim 9, Kim discloses wherein the collar 108 (paragraph 0010, lines 17-19) is configured to be seated within the cavity of the patient comprising a round window of a patient’s cochlea.

Regarding claim 10, Kim discloses wherein the handpiece tool 100 is configured to mix the plurality of fluids and deliver the mixed fluid via the outlet while the tip portion is projected into the cavity of the patient (the modified handpiece tool formed by modifying Kim in view of Lee as explained in the rejection of claim 1 above, the modified handpiece will be configured to mix the plurality of fluids and deliver the mixed fluid via the outlet while the tip portion is projected into the cavity of the patient.

Regarding claim 11, Kim discloses a method comprising: establishing a fluidic coupling between a handpiece tool 100 (figures 1-3) and a pump (paragraph 0031, lines 4-5, paragraph 0038, lines 2-5), the handpiece tool 100 comprising a shaft 102 extending along a longitudinal shaft axis (axis parallel to element 102) from a first shaft end (end of element 102 not connected to element 104) to a second shaft end (end of element 102 connected to element 104), the shaft 102 comprising a microfluidic channel 300 comprising a first inlet channel (paragraph 0032, lines 16-17, one of the multiple elements 300 located in element 102) and a second inlet channel (paragraph 0032, lines 16-17, other of the multiple elements 300 located in element 102) each defined in the shaft 102 by a wall of the shaft 102 coupled to the reservoir (paragraph 0031, lines 4-5) to receive a plurality of fluids (paragraph 0032, lines 17-19);
inserting a tip 106 of an angled portion 104 extending along a longitudinal angle axis (axis parallel to element 104) at an angle to the longitudinal shaft axis (axis parallel to element 102) from the second shaft end (end of element 102 not connected to element 104) into a cavity of a patient (paragraph 0037, lines 1-4), wherein a collar 108 coupled with the tip 106 a predetermined distance (paragraph 0010, lines 15-17, paragraph 0037, lines 13-21) from an outlet 304 of the tip 106 is configured to control a distance the tip projects into the cavity of the patient;
outputting (paragraph 0038, lines 2-5) the fluid via the microfluidic channel 300 through the outlet of the tip to within the cavity of the patient.
Kim is silent regarding establishing a microfluidic channel coupled to the multi-input tubing to receive a plurality of fluids, mixing, by a mixing chamber in the shaft contiguous with the wall and having a same diameter as the wall, the mixing chamber between the first shaft end and the second shaft end, the plurality of fluids received from the multi-input tubing to provide a mixed fluid; and outputting the mixed fluid via the microfluidic channel through the outlet of the tip.
However, Lee teaches a method to operate a system (figure 3) to deliver the fluid to the patient comprising a microfluidic channel (channel inside element 140) coupled to the multi-input tubing (see “T” in figure 4 above) to receive a plurality of fluids 114, 118, mixing, by a mixing chamber 150 (figure 4) in the shaft 140 contiguous with and having a same diameter (diameter of element 150 is same as the diameter formed by wall of element 140 surrounding element 150) as the wall of the shaft, the mixing chamber 150 between the first portion (portion of element 140 comprising elements 144 and 148) and the second shaft end (end of element 150 opposite to the end of element 140 comprising elements 144 and 148), the plurality of fluids 114, 118 received from the multi-input tubing (see “T” in figure 4 above) to provide a mixed fluid (fluid inside element 150); and outputting the mixed fluid via the microfluidic channel through the outlet of the tip (outlet of element 140) for the purpose of mixing the material that requires to be mixed prior to injecting into the patient’s body (paragraph 0155, lines 6-12).
It would be obvious to one of ordinary skill in the art to modify Kim in view of Lee to place (with high probability) element 150 of Lee within element 102 (closer to element 104) because element 102 is straight and broader compared to other part of element 100. Furthermore, broader portion will also allow easier placement of element 80 compared to narrow portion in the shaft. Additionally, according to MPEP 2144.04 (VI)(C), it would have been obvious to one of ordinary skill in the art to rearrange the parts if the rearrangement does not change the device operation. Therefore, it would be obvious to one of ordinary skill in the art to place element 80 and a mixing chamber of Lee in the handpiece tool of Kim including placing the mixing chamber of Lee between the first portion and the second shaft end of Kim. Thus, the modified handpiece of Kim in view of Lee will result in having outputting the mixed fluid via the microfluidic channel through the outlet of the tip.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify a handpiece tool of Kim to incorporate a microfluidic channel coupled to the multi-input tubing to receive a plurality of fluids, mixing, by a mixing chamber in the shaft contiguous with the wall and having a same diameter as the wall, the mixing chamber between the first shaft end and the second shaft end, the plurality of fluids received from the multi-input tubing to provide a mixed fluid; and outputting the mixed fluid via the microfluidic channel through the outlet of the tip as taught by Lee for the purpose of mixing the material that requires to be mixed prior to injecting into the patient’s body (paragraph 0155, lines 6-12).
Kim is further silent regarding establishing a fluidic coupling between a handpiece tool and a pump using a multi-input tubing, a microfluidic channel coupled to the multi-input tubing to receive a plurality of fluids responsive to operation of one or more pumps of the pump.
However, Stroumpoulis teaches a design of a fluid mixing unit comprising a fluidic coupling between a handpiece tool 40 (figure 1) and a pump 22, 24 using a mutli-input tubing (see “T” in figure 6 above, the lower portion is having tubing shape and arrow is pointing to a lower portion), a microfluidic channel (see “MC” in figure 6 above) coupled to the multi-input tubing (see “T” in figure 6 above) to receive a plurality of fluids responsive to operation of one or more pumps of the pump 22, 24 for the purpose of operating the appropriate delivery means to enable simultaneous displacement of the plurality of fluids (paragraph 0021).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kim to incorporate a fluidic coupling between a handpiece tool and a pump using a multi-input tubing, a microfluidic channel coupled to the multi-input tubing to receive a plurality of fluids responsive to operation of one or more pumps of the pump as taught by Stroumpoulis for the purpose of operating the appropriate delivery means to enable simultaneous displacement of the plurality of fluids (paragraph 0021). 

Regarding claim 12, Kim is silent regarding further comprising mixing the plurality of fluids using a mixing element including at least one of a rib, a protrusion or a fin.
However, Stroumpoulis teaches wherein mixing the plurality of fluids using a mixing element 80 including at least one of a rib, a protrusion or a fin (paragraph 0026, the shape of element 80 can be construed as a rib, a protrusion or a fin) for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Kim to incorporate mixing the plurality of fluids using a mixing element including at least one of a rib, a protrusion or a fin as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

Regarding claim 14, Kim discloses wherein the plurality of fluids comprises a plurality of drugs (paragraph 0032, lines 17-19, “therapeutic agents”).

Regarding claim 15, Kim discloses the use of multiple microfluidic channel 300 (paragraph 0032, lines 17-19) and having microfluidic channel 300 connected to the reservoir (paragraph 0031, lines 4-5) but do not explicitly disclose to have multi-input tubing comprises a plurality of tubing.
However, Lee teaches wherein the multi-input tubing comprises a plurality of tubing (see “T” in figure 4 below, some form of tubing connection is needed to transfer fluid from source to the channel) for the purpose of holding two fluids separately and delivering these fluids through separate channels of the shaft (paragraph 0154).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the multi-input tubing of Kim to incorporate a plurality of tubing as taught by Lee for the purpose of holding two fluids separately and delivering these fluids through separate channels of the shaft (paragraph 0154).

Regarding claim 16, Kim is silent regarding wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump.
However, Stroumpoulis teaches wherein each input of the multi-input tubing (see “T” in figure 6 above) is fluidly coupled to an independent reservoir (see “R” in figure 1 below) of a pump 22, 24 for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the handpiece tool of Kim to incorporate wherein each input of the multi-input tubing is fluidly coupled to an independent reservoir of a pump as taught by Stroumpoulis for the purpose of injecting desired therapeutic agent in the mixing chamber and into the patient’s body when needed (paragraph 0004).
 
Regarding claim 18, Kim discloses wherein the collar 108 (paragraph 0010, lines 17-19) is configured to be seated within the cavity of the patient comprising a round window of a patient’s cochlea.

Regarding claim 19, Kim discloses delivering the plurality of fluids (paragraph 0032, lines 17-19) via the outlet 304 while the tip 106 is projected into the cavity of the patient (figures 8A, 10). Kim is silent regarding mixing the plurality of fluids and delivering the mixed fluid via the outlet. 
However, Stroumpoulis discloses mixing (paragraphs 0028-0030) the plurality of fluids and delivering the mixed fluid via the outlet for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kim to incorporate mixing the plurality of fluids and delivering the mixed fluid via the outlet as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004). 

Regarding claim 20, Kim discloses further comprising activating one of the pump (paragraph 0042, lines 2-4) while the tip 106 is projected into the cavity of the patient (figures 8A and 10). Kim is silent regarding activating one of the pump or the mixing chamber to mix the plurality of fluids while the tip portion is projected into the cavity of the patient.
However, Stroumpoulis teaches activating one of the pump 22, 24 or the mixing chamber (hollow portion inside element 52 comprising element 80) to mix (paragraphs 0028-0030) the plurality of fluids while the tip portion is projected into the target site (which is cavity of the patient in Kim) for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).
Therefore it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kim to incorporate activating one of the pump or the mixing chamber to mix the plurality of fluids as taught by Stroumpoulis for the purpose of injecting the fluids that requires to be injected in a mixed form and mixed prior to injecting the fluid into the patient’s body (paragraph 0004).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1) in view of Lee (US 2004/0002740 A1) as applied to claim 1 above, and further in view of Prestwich et al. (US 2008/0025950 A1).
Regarding claim 3, Kim/Stroumpoulis/Lee (hereinafter referred as “modified Kim”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kim is silent regarding the plurality of fluids comprises a plurality of multipart gels.
However, Prestwich teaches a method of treating a medical condition associated with tympanic membrane comprising the plurality of fluids comprises a plurality of multipart gels (paragraph 0431, lines 23-33) for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the plurality of fluids of modified Kim to incorporate a plurality of multipart gels as taught by Prestwich for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).

Regarding claim 13, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Kim is silent regarding the plurality of fluids comprises a plurality of multipart gels.
However, Prestwich teaches a method of treating a medical condition associated with tympanic membrane comprising the plurality of fluids comprises a plurality of multipart gels (paragraph 0431, lines 23-33) for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the plurality of fluids of modified Kim to incorporate a plurality of multipart gels as taught by Prestwich for the purpose of treating a specific medical condition associated with the ear that can be treated only by the mixture of the multipart gels (paragraph 0431, lines 23-33 and abstract).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0367892 A1) in view of Stroumpoulis et al. (US 2012/0101478 A1) in view of Lee (US 2004/0002740 A1) as applied to claim 1 above, and further in view of Mendelson (US 4,191,183).
Regarding claim 8, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kim is silent regarding wherein the handpiece tool comprises a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable.
However, Mendelson teaches a system of mixing fluids comprising the handpiece tool 50 (figure 1, element 50 could be held by hand) a portion of transparent material (column 3, lines 46-52) through which flow of the plurality of fluids or the mixed fluids is viewable for the purpose of observing any precipitation occurring during mixture (column 3, lines 46-52) and avoid any serious medical condition into the patient from injection of precipitated drugs (column 1, lines 30-39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify handpiece tool of modified Kim to incorporate a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable as taught by Mendelson for the purpose of observing any precipitation occurring during mixture (column 3, lines 46-52) and avoid any serious medical condition into the patient from injection of precipitated drugs (column 1, lines 30-39).

Regarding claim 17, modified Kim discloses the claimed invention substantially as claimed, as set forth above in claim 11. Modified Kim is silent regarding wherein the handpiece tool comprises a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable.
However, Mendelson teaches a system of mixing fluids comprising the handpiece tool 50 (figure 1, element 50 could be held by hand) a portion of transparent material (column 3, lines 46-52) through which flow of the plurality of fluids or the mixed fluids is viewable for the purpose of observing any precipitation occurring during mixture (column 3, lines 46-52) and avoid any serious medical condition into the patient from injection of precipitated drugs (column 1, lines 30-39).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify handpiece tool of modified Kim to incorporate a portion of transparent material through which flow of the plurality of fluids or the mixed fluids is viewable as taught by Mendelson for the purpose of observing any precipitation occurring during mixture (column 3, lines 46-52) and avoid any serious medical condition into the patient from injection of precipitated drugs (column 1, lines 30-39).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the arguments do not apply in view of the present rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783